Citation Nr: 0943277	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for idiopathic 
thrombocytopenic purpura (ITP).

2.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2002 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The October 2006 rating decision 
increased the Veteran's service-connected migraine headaches 
from a noncompensable evaluation to 10 percent disabling.  
The Veteran is appealing for a higher rating.  The RO also 
denied service connection for IBS, and denied the Veteran's 
application to reopen her claim for service connection for 
ITP, due to the lack of submission of new and material 
evidence.

The merits for all the Veteran's claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for residuals 
of ITP was last denied in an unappealed May 2004 rating 
decision.

3.  After the May 2004 rating decision, new relevant service 
treatment records were associated with the claims file.






CONCLUSION OF LAW

Relevant service department treatment records having been 
received and not previously associated with the claims file 
prior to the May 2004 rating decision, the claim for service 
connection for ITP is reopened and will be reconsidered.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(c) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Where a claim has been previously denied in a 
final decision and the claimant has filed an application to 
reopen that claim, VA must provide notice of the bases for 
the previous denial and describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the decision below, the Board has reopened the Veteran's 
claim for service connection for ITP, and therefore, 
regardless of whether the notice requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the Veterans Claims Assistance Act (VCAA) and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.
The Veteran's claim for service connection for ITP was 
previously considered and denied in a rating decision issued 
in May 2004.  At the time of the most recent denial in May 
2004, the evidence of record did not show that the Veteran 
had ITP.  The Veteran did not file an appeal and the decision 
became final.  See 38 C.F.R. § 20.1103.  In July 2006, the 
Veteran requested that her claim for service connection for 
ITP be reopened.  The October 2006 rating decision now on 
appeal denied the claim on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Additionally, under 38 C.F.R. § 3.156 (c), notwithstanding 
paragraph (a), a claim will be reconsidered if, at any time 
after VA issues a decision on the claim, VA received or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.  Such 
records include, but are not limited to:

(i) Service records that are related to a 
claimed in-service event, injury, or 
disease, regardless of whether such 
records mention the veteran by name, as 
long as the other requirements of 
paragraph (c) of this section are met;

(ii) Additional service records forwarded 
by the Department of Defense or the 
service department to VA any time after 
VA's original request for service 
records; and 

(iii) Declassified records that could not 
have been obtained because the records 
were classified when VA decided the 
claim.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 2004 decision and 
finds that the October 2002 addendum from the Veteran's 
military treating physician addressing the possibility that 
the Veteran's ITP is in remission is a relevant service 
treatment record that was not associated with the claims file 
prior to the last final decision and thus falls under the 
provisions of  38 C.F.R. § 3.156 (c) mandating a reopening 
and reconsideration of the Veteran's service connection claim 
for ITP.  Thus, the Board finds that the additional evidence 
is both new and material as defined by regulation.  The claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for ITP is reopened, and to 
this extent only, the appeal is granted. 



REMAND

The Veteran was diagnosed with ITP in June 2002, was treated 
with steroid therapy, and her illness improved.  A June 2002 
treatment record from the Veteran's treating physician notes 
that in regards to patients suffering from ITP "only 1/3rd 
will remain disease free & thus most eventually undergo 
splenectomy."  An August 2002 treatment record from her 
treating physician, Major T.A.C., indicates uncertainty as to 
whether the ITP was acute or is a chronic condition.  An 
October 2002 treatment note from Major T.A.C. diagnoses the 
Veteran's ITP as in remission and goes on to state that "30 
percent of [] patients remain in remission, 2/3rds relapse & 
undergo splenectomy."  Major T.A.C. goes on to state that 
the Veteran's remission was "holding."  In an October 2002 
treatment note addendum, Major T.A.C. goes on to state that 
the Veteran's ITP "appears to be in remission, however 
chances are that she will relapse and thus would prefer that 
her condition be noted for the record to ensure ongoing 
benefits after medical retirement."

Following her separation from service, the Veteran was 
afforded a VA examination in August 2003.  The examiner did 
not, however, find that the Veteran had ITP or any current 
residuals thereof.  Rather, the VA examiner opined that the 
Veteran likely suffered from a secondary thrombocytopenic 
purpura, resolved.  Although the VA examiner opined that the 
Veteran's ITP had "resolved" he did not opine as to whether 
the ITP was an acute illness or a chronic condition currently 
in remission.  Nor did the examiner have available Major 
T.A.C.'s October 2002 addendum which was not associated with 
the claims file at the time of the August 2003 examination. 
As a result, the Board finds that an examination to determine 
the status of the Veteran's ITP is appropriate.

Additionally, the Veteran is service-connected for migraine 
headaches currently rated as 10 percent disabling.  The last 
VA examination was conducted in September 2006 and is now 
over three years old.  The Veteran's representative has 
indicated that there has been a change in the Veteran's 
condition since that time.  She therefore requested that the 
Veteran be afforded a new examination to determine the 
current severity of the Veteran's service-connected 
disability.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Additionally, the Veteran's representative is requesting that 
VA obtain a copy of the Veteran's employment records to 
ascertain the amount of time she has missed work as a result 
of her service-connected migraine headaches.  

Further, when the Veteran submitted her claim for IBS in July 
2006 she maintained that it was caused secondary to the 
medication she was taking for service-connected headaches.  
The RO did not address the secondary service connection claim 
in the October 2006 rating decision or in the subsequent May 
2007 statement of the case and July 2007 supplemental 
statement of the case.  The RO denied the claim on the basis 
the condition pre-existed service and was not aggravated as a 
result of her active service.  The claims file indicates that 
the Veteran continues to take medication for her service-
connected migraine headaches and receive treatment for IBS.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Veteran has not been provided with a VA examination 
concerning her contention that her IBS is secondary to her 
service-connected migraine headaches.   The Board concludes 
that a remand is required for a VA examination by an examiner 
who will render an opinion regarding whether the Veteran's 
IBS may have been caused or aggravated by the medication she 
takes to treat her service-connected migraine headaches.  
38 C.F.R. § 3.310 (2009).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current status of her ITP.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  Specifically, the examiner 
should determine whether the Veteran's 
ITP was an acute illness that has 
completely resolved or is chronic 
condition currently in remission.  In 
particular, the examiner should take into 
account Major T.A.C.'s opinion that the 
Veteran's ITP is currently in remission.  
Any opinion offered must be supported by 
a clear rationale.

2.  After obtaining from the Veteran 
information about her current place of 
employment the RO/AMC should attempt to 
obtain a copy of her employment 
attendance and sick leave records.  If 
necessary, the Veteran should be 
furnished with a VA Form 4142 for 
authorization to obtain her employment 
records.

3.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of her service-connected 
migraine headaches.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  Any opinion offered must be 
supported by a clear rationale.

4.  The RO/AMC should schedule the 
Veteran for an examination by an examiner 
that the RO/AMC deems appropriate to 
render an opinion regarding whether the 
medications the Veteran takes for her 
service-connected migraine headaches may 
have caused or aggravated her IBS.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, conduct all indicated and 
necessary studies, and address the 
following in the examination report:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's IBS has been caused or 
aggravated by the medication she 
takes for her service-connected 
migraine headaches. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically, in 
addition to reevaluating the Veteran's 
service-connected migraine headaches, the 
RO/AMC should fully adjudicate the claims 
for ITP on a direct service connection 
basis and for IBS on a secondary service 
connection basis.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


